DETAILED ACTION
This office action is in response to communication filed on January 31, 2022.

Response to Amendment
Amendments filed on January 31, 2022 have been entered. 
The specification has been amended.
Claims 1-3, 6, 8, 10, 15, 18 and 20-22 have been amended.
Claims 5 and 7 have been cancelled.
Claims 14 and 16-17 remain cancelled.
Claims 25-28 have been added.
Claims 1-4, 6, 8-13, 15 and 18-28 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 12), filed on 01/31/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection to the specification has been withdrawn. 

Applicant’s arguments, see Remarks (p. 12), filed on 01/31/2022, with respect to the objections to claims 1, 3, 6, 8, 10, 15, 18 and 20-22 have been fully considered. In view of the amendments, the objections to the claims have been withdrawn. 

Applicant’s arguments, see Remarks (p. 13), filed on 01/31/2022, with respect to the rejections of claims 1-4, 6 and 21-24 under 35 U.S.C. 103(a) have been fully considered. In view of the amendments, the rejections have been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Porco (Reg. No. 46007), applicant’s representative, on 02/07/2022.
The application has been amended as follows: 

Regarding claim 1. 
Claim language “wherein the at least one processor is configured to monitor abnormal magnitude values of voltage and current waveform samples from the digital data …” is replaced by “wherein the at least one processor is configured to monitor abnormal samples …”

Regarding claim 3. 
Claim language “… when the alarm output signal from the at least one processor is received” is replaced by “… when an alarm output signal from the at least one processor is received”.

Regarding claim 8. 
Claim language “wherein a magnitude of a current level multiple times higher than normal over at least one half cycle of a current waveform constitutes an alarm condition” is replaced by “wherein a magnitude of a current level multiple times higher than normal over at least one half cycle of a current waveform constitutes the alarm condition”.

Regarding claim 11. 
Claim language “…when an alarm output signal from the at least one processor is received” is replaced by “… when  the alarm output signal from the at least one processor is received”.

Regarding claim 18. 
Claim language “at least one processor that processes the digitized signals from the transient detection sampling input channel, the waveform capture sampling input channel, and the revenue measurement sampling input channel, wherein the at least one processor first input channel for transient detection sampling second input channel for waveform capture sampling third input channel for revenue measurement sampling digitized signals received from the second input channel for waveform capture sampling 

Regarding claims 22-23. 
Claim language “The intelligent electronic device of claim …” is replaced by “The IED of claim …”

Regarding claim 24. 
Claim language is replaced by “The IED of claim 1, wherein the communication is an alarm output signal indicative of the alarm condition”

Regarding claims 25-28. 
Claim language “a programmable logic controllers (“PLC”)” is replaced by “a programmable logic controller (“PLC”)”.

Examiner’s Note
Claims 1-4, 6, 8-13, 15 and 18-28 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., an intelligent electronic device (IED)), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claims 8, 18 and 21 are not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., an intelligent electronic device (IED)), therefore the claims are eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-4, 6, 9-13, 15, 19-20 and 22-28, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-4, 6, 8-13, 15 and 18-28 are allowed.

Regarding claim 1. (Currently Amended) 
Jonker (US 20030014200 A1) discloses:
An intelligent electronic device (IED) (Fig. 7, [0029]: a revenue accuracy electrical power meter is disclosed (see also Abstract)) for recording at least one waveform of an AC power system ([0062], [0088]: the revenue meter detects, records and reports power quality events, including waveforms of an AC power system (see [0016], [0022] and [0214])), the IED comprising:
a voltage input sensor circuit (Fig. 7, item 710 – “Voltage transducers and amplifiers”) operative to sense line voltage from the AC power system and generate at least one voltage signal representative of the line voltage sensed from the AC power system ([0088]: voltage transducers sense the voltage in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said voltage (see claims 1 and 22));
a current input sensor circuit (Fig. 7, item 710 – “Current transducers and amplifiers”) operative to sense line current from the AC power system and generate at least one current signal representative of the line current sensed from the AC power system ([0088]: current transducers sense the current in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said current (see claim 22)); 
a plurality of analog-to-digital converter circuits (Fig. 7, item 720 – “A/D converters”) configured to sample the at least one voltage signal and the at least one current signal to output digital samples representative of the at least one voltage signal the transducers are connected to A/D converters (see also [0195]) which sample the current and voltage in each phase of the electric circuit and convert the analog signals into digital signals); 
at least one processor (Fig. 7, items 725 and 735 – ‘DSP’ and ‘CPU’) operatively coupled to the plurality of analog-to-digital converter circuits and configured to perform at least one mathematical computation on the digital samples received from the analog-to-digital converter circuits ([0089]: the digital output of the A/D converters is connected to a digital signal processor (DSP), which is connected to a central processing unit (CPU), both executing power quality event detection and reporting algorithms which include mathematical computations (see [0091]-[0092])); and 
at least one volatile memory (Fig. 7, items 730 – “DSP memory” and “CPU memory”) operatively coupled to the at least one processor to receive and store the digital samples from the plurality of analog-to-digital converter circuits ([0215]: digital samples are stored in RAM buffers (see also [0249])); 
wherein the at least one processor is configured to analyze the digital samples to generate a trigger based on an algorithm that includes at least one of an adaptive trigger, an envelope type waveform trigger including upper and lower thresholds for each digital sample in a waveform cycle that dynamically change according to digital samples in a previous waveform cycle, and a rate of change trigger ([0118]-[0119], [0137]: transient detection module detects transient events (trigger) using a dynamic threshold (adaptive trigger, see [0123])), and 
trigger results and data are stored in non-volatile memory).

Jonker (US 20030014200 A1) further teaches:
wherein the at least one processor is configured to monitor abnormal magnitude values of voltage and current waveform samples from the digital data and monitor the duration of the abnormal magnitude values ([0118]-[0119]: transient detection module monitors voltage phases of the electric circuit and detects transient events, which are variations in voltage and/or current; upon detection of transient event, the module determines corresponding magnitude and duration (see also [0087], [0092] and [0137])), and
wherein the at least one processor is further configured to send a communication based on the generated trigger ([0252]: the meter is capable of outputting alarms when magnitude of signal differs from thresholds (see also [0258])).

Hart (US 6005759 A) teaches:
the at least one processor further configured to analyze a combination of the abnormal magnitude values and the duration of the abnormal magnitude values to detect whether an alarm condition exists (col. 9, lines 1-58: voltage and current are monitored by power quality monitoring system to detect power quality events, with information on these events including duration and voltage magnitude; examiner interprets events can be classified based on reference data corresponding to different types of events as detailed in Table 1 (see col. 9, line 63 – col. 10, line 10)).

Griffin (US 6675071 B1) teaches:
	a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes a second type of alarm condition (col. 14, lines 25-35: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

Griffin (US 6429785 B1) teaches:
	a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes a second type of alarm condition (col. 13, lines 45-55: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein a magnitude of a current level multiple times higher than normal over at least one and a half cycles of a current waveform constitutes a first type of alarm condition,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8. (Currently Amended) 
Jonker (US 20030014200 A1) discloses:
An intelligent electronic device (IED) (Fig. 7, [0029]: a revenue accuracy electrical power meter is disclosed (see also Abstract)) comprising: 
a plurality of sensors (Fig. 7, item 710 – “Voltage/Current transducers and amplifiers”) configured to sense electrical parameters of incoming power lines, the incoming power lines configured to provide power from an electrical power distribution system to load circuitry ([0088]: voltage/current transducers sense the voltage/current in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said voltage/current (see claims 1 and 22)); 
a plurality of analog-to-digital converters (Fig. 7, item 720 – “A/D converters”) configured to sample the electrical parameters sensed by the plurality of sensors to provide digital data ([0088]-[0089]: the transducers are connected to A/D converters (see also [0195]) which sample the current and voltage in each phase of the electric circuit and convert the analog signals into digital signals); and 
at least one processor (Fig. 7, items 725 and 735 – ‘DSP’ and ‘CPU’) configured to receive the digital data and calculate, based on the digital data, at least one of power usage and waveform recording ([0062], [0088]-[0089]: the revenue meter detects, records and reports power quality events, including waveforms of an AC power system (see [0016], [0022] and [0214])). 

Hart (US 6005759 A) teaches:
voltage and current are monitored by power quality monitoring system to detect power quality events, with information on these events including duration and voltage magnitude; examiner interprets events can be classified based on reference data corresponding to different types of events as detailed in Table 1 (see col. 9, line 63 – col. 10, line 10)).
wherein the at least one processor is further configured to provide an alarm output signal when the alarm condition is detected (col. 9, line 63 – col. 10, line 10: tests comparisons are performed using a power quality test definition (power quality event type in Table 1) and the corresponding measurement).

Griffin (US 6675071 B1) teaches:
	a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes a second type of alarm condition (col. 14, lines 25-35: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

Griffin (US 6429785 B1) teaches:
	a magnitude of a voltage level higher than normal over multiple cycles of a voltage waveform constitutes a second type of alarm condition (col. 13, lines 45-55: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein a magnitude of a current level multiple times higher than normal over at least one half cycle of a current waveform constitutes an alarm condition,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 18. (Currently Amended) 
Jonker (US 20030014200 A1) discloses:
An intelligent electronic device (IED) (Fig. 7, [0029]: a revenue accuracy electrical power meter is disclosed (see also Abstract)), the IED comprising: 
at least one sensor (Fig. 7, item 710 – “Voltage/Current transducers and amplifiers”) configured to sense electrical parameters of incoming power lines, the incoming power lines configured to provide power from an electrical power distribution system to load circuitry ([0088]: voltage/current transducers sense the voltage/current in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said voltage/current (see claims 1 and 22)); 
at least one input channel for receiving AC voltages and currents from the at least one sensor including at least one analog to digital converter (Fig. 7, item 720 – “A/D converters”) for outputting digitized signals ([0088]-[0089]: the transducers are connected to A/D converters (see also [0195]) which sample the current and voltage in each phase of the electric circuit and convert the analog signals into digital signals), the power quality event detection and reporting software modules include transient detection), a second input channel for waveform capture sampling ([0093]: reporting software modules include a waveform recorder (see [0214])) and a third input channel for revenue measurement sampling ([0087]: the revenue accuracy electrical power meter performs revenue metering functions as well), 
at least one processor (Fig. 7, items 725 and 735 – ‘DSP’ and ‘CPU’) that processes the digitized signals from the transient detection sampling input channel, the waveform capture sampling input channel, and the revenue measurement sampling input channel ([0091]: power quality event detection and reporting software modules are executed by the DSP and the CPU),
wherein the at least one processor is further configured to analyze the digital data received from the waveform capture sampling input channel to detect whether an alarm condition exists ([0140]-[0142], [0193], [0195]: power quality events are detected on an input waveform, with information on these events being stored by the waveform recorder (see [0213]-[0214])).

Hart (US 6005759 A) teaches:
wherein the at least one processor is further configured to provide an alarm output signal when the alarm condition is detected (col. 9, line 63 – col. 10, line 10: tests comparisons are performed using a power quality test definition (power quality event type in Table 1) and the corresponding measurement).


“the at least one analog to digital converter for each of the at least one input channels having a different sampling rate,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 21. (Currently Amended) 
Jonker (US 20030014200 A1) discloses:
An intelligent electronic device (IED) (Fig. 7, [0029]: a revenue accuracy electrical power meter is disclosed (see also Abstract)) comprising:
a plurality of sensors (Fig. 7, item 710 – “Voltage/Current transducers and amplifiers”) configured to sense electrical parameters of incoming power lines, the incoming power lines configured to provide power from an electrical power distribution system to load circuitry ([0088]: voltage/current transducers sense the voltage/current in each phase of the electric circuit (AC power system, see [0014]-[0016]), and generate an analog signal indicative of said voltage/current (see claims 1 and 22));
a plurality of analog-to-digital converters (Fig. 7, item 720 – “A/D converters”) configured to sample the electrical parameters sensed by the plurality of sensors to provide digital data ([0088]-[0089]: the transducers are connected to A/D converters (see also [0195]) which sample the current and voltage in each phase of the electric circuit and convert the analog signals into digital signals); and 
the revenue meter detects, records and reports power quality events, including waveforms of an AC power system (see [0016], [0022] and [0214])).

Hart (US 6005759 A) teaches:
wherein the at least one processor is further configured to analyze the digital data and monitor a magnitude of an abnormal condition and a duration of the abnormal condition to detect whether an alarm condition exists, and wherein the at least one processor is further configured to provide an alarm output signal when an alarm condition is detected (col. 9, lines 1-58: voltage and current are monitored by power quality monitoring system to detect power quality events, with information on these events including duration and voltage magnitude; examiner interprets events can be classified based on reference data corresponding to different types of events as detailed in Table 1 (see col. 9, line 63 – col. 10, line 10 regarding tests comparisons being performed using a power quality test definition (power quality event type in Table 1) and the corresponding measurement)).

	Griffin (US 6675071 B1) teaches:
“In particular, in step 310, the voltage handler 230 compares VOLT to a set point level, which may be a high set point level or a low set point level. The high set point level represents a voltage magnitude level (in the same units as VOLT) above which a power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

Griffin (US 6429785 B1) teaches:
	“In particular, in step 310, the voltage handler 230 compares VOLT to a set point level, which may be a high set point level or a low set point level. The high set point level represents a voltage magnitude level (in the same units as VOLT) above which a potential waveform capture event is identified. Typically, the high set point level corresponds to a voltage level that, if maintained for several half-cycles, indicates a power quality event. Likewise, a low set point level represents a voltage magnitude level below which a potential waveform capture event (i.e. power quality event) is identified” (col. 13, lines 45-55: power quality events are indicated by voltage being higher than voltage magnitude levels for several half-cycles).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein a magnitude of a voltage level multiple times higher than normal over at least one half cycle of a voltage waveform constitutes the alarm condition,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-4, 6, 9-13, 15, 19-20 and 22-28. 
They are also allowed due to incorporation of the allowable subject matter recited in their independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LINA M CORDERO/Primary Examiner, Art Unit 2857